Mr. Justice Magruder, dissenting: This opinion is in direct conflict with at least eight decisions of this court, to-wit: People v. Cook, 180 Ill. 341, People v. Clifford, 166 id. 165, Cram v. City of Chicago, 139 id. 265, Warren v. City of Chicago, 118 id. 329, Upton v. People, 176 id. 632, People v. Eggers, 164 id. 515, Bickerdike v. City of Chicago, 185 id. 280, and Gage v. City of Chicago, 191 id. 210. A citizen has a right to subdivide his property in such way as he sees fit, and no municipality can dictate to him how he shall subdivide his land. In making an assessment a city has no authority to subdivide a tract, or block, or lot into smaller strips of land than those described upon the legal subdivision thereof, and make the assessment upon the property according to such new and arbitrary description; but the city, if it desires to assess the property, should proceed against it as it is known and legally described. (Cram v. City of Chicago, supra). “An ordinance, which arbitrarily subdivides property for the purpose of assessing the same,.is illegal and void.” (People v. Cook, supra). The ordinance being illegal and void, the judgment of confirmation, which rests upon it, is also void, and may be attacked collaterally.